internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 2-plr-114903-99 date date legend old parent new parent transferor parent sub fsub transferee transferor fsub fsub fsub fsub plr-114903-99 old parent subs a b c d state m country n business x business y plr-114903-99 date this responds to your authorized representative’s letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was received in letters dated february and date the information submitted for consideration is summarized below new parent sometimes also referred to hereinafter as taxpayer is a state m corporation and the common parent of a consolidated_group the p group new parent is a holding corporation formed on date to hold all of the stock of old parent old parent a state m corporation is a wholly-owned subsidiary of new parent and a member of the p group old parent is engaged in business x transferor parent is a state m corporation and the common parent of a consolidated_group the t group transferor a state m corporation is an a -owned subsidiary of transferor parent and a member of the t group transferor’s lines of business include business y which is complementary to that of old parent’s business x it is represented that for valid business reasons the following transaction was consummated on date the prior transaction i old parent formed new parent as a wholly-owned subsidiary which in turn formed merger sub as a wholly-owned subsidiary solely for the purpose of effecting the transaction ii merger sub was merged with and into old parent with old parent surviving old parent’s shareholders exchanged their stock in old parent for b of new parent’s common_stock iii concurrent with step ii above transferor transferred to new parent the stock of five wholly-owned subsidiaries transferee sub fsub fsub and fsub together sometimes referred to hereinafter as the y group subsidiaries and other assets including those business and operating_assets comprising business y that were not already held directly by such five subsidiaries the y group assets receiving in exchange therefor c of new parent’s common_stock for valid business reasons the following transaction is now proposed the proposed transaction plr-114903-99 iv new parent will transfer the stock of the y group subsidiaries the y group assets liabilities and all its other assets excluding the stock of old parent to old parent v old parent will transfer the following to transferee the stock of the y group subsidiaries the y group assets liabilities and other assets received in step iv above the stock of all its other subsidiaries old parent subs excluding the stock of transferee and the stock of fsub liabilities and all its other assets sec_3 of revproc_2000_3 2000_1_irb_103 provides that the internal_revenue_service will not rule on the qualification of a transaction as a reorganization under sec_368 by reason of sec_368 although revproc_2000_3 provides a general no-rule policy concerning sec_368 the service will rule on collateral issues where the consequences of qualification are not adequately addressed by a statute regulation decision of the supreme court tax_treaty revenue_ruling revenue_procedure notice or other authority published in the internal_revenue_bulletin sec_3 of revproc_2000_3 2001_1_irb_103 provides that the internal_revenue_service will not rule on whether sec_351 applies to an exchange of stock for stock in the formation of a holding_company although revproc_2000_3 provides a general no-rule policy concerning the formation of a holding_company under sec_351 the service will rule on collateral issues where the consequences of qualification are not adequately addressed by a statute regulation decision of the supreme court tax_treaty revenue_ruling revenue_procedure notice or other authority published in the internal_revenue_bulletin taxpayer represents that to the best of its knowledge and belief and but for resolution of the requested rulings below the state law merger of merger sub with and into old parent in exchange for stock of new parent described in step ii above constitutes a reorganization within the meaning of sec_368 and a e taxpayer further represents that the transfer by transferor of the y group subsidiaries and the y group assets to new parent described in step iii above when combined with the reorganization under sec_368 and a e qualifies as a tax-free_exchange under sec_351 the following additional representations have been made in connection with the proposed transaction a old parent and transferee have no plan or intention to sell or otherwise dispose_of other than in the ordinary course of business the stock of any controlled subsidiary within the meaning of sec_368 to which assets may be transferred pursuant to the proposed transaction plr-114903-99 b following the transaction old parent and transferee will either directly or through controlled_subsidiaries within the meaning of sec_368 continue the historic_business of all corporations whose stock is transferred in the transfers c no stock_or_securities will be issued for services rendered to or for the benefit of either transferee in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness or for interest on any indebtedness of any transferee d the income items being transferred from new parent to old parent and from old parent to transferee include accounts_receivable comprising most of the y group assets e no patents or patent applications will be transferred to old parent or to transferee f no copyrights will be transferred g no franchises trademarks or trade names are being transferred h the proposed transaction does not involve an agreement that purports to furnish technical know-how in exchange for stock i stock of transferee and stock of sub fsub fsub and fsub are part of the property being transferred to old parent one hundred percent of the stock of transferee and percent of the stock of sub fsub fsub and fsub are being transferred from new parent to old parent one hundred percent of old parent’s stock is owned by new parent such stock is not being transferred subject_to liabilities and liabilities of new parent in the approximate amount of dollar_figured are being assumed in connection with the transfer of such stock all stock being transferred to old parent is common_stock j stock of sub fsub fsub and fsub are part of the property being transferred to transferee one hundred percent of such stock is being transferred from old parent to transferee one hundred percent of transferee’s stock will at the end of step v of the proposed transaction be owned by old parent such stock is not being transferred subject_to liabilities and liabilities of old parent in the approximate amount of dollar_figured described in representation i above are being assumed in connection with the transfer of such stock all stock being transferred to transferee is common_stock with the exception of the stock in fsub included among the old parent subs whose sole class of stock outstanding is preferred k neither the transfer from new parent to old parent nor the transfer from old parent to transferee is the result of the solicitation by a promoter broker or plr-114903-99 investment house l neither parent nor old parent will retain any rights in the property transferred to old parent and to transferee respectively m no licenses or leases are to be granted in exchange for stock_or_securities n no property to be transferred to old parent or to transferee will be leased back to new parent or to old parent respectively to any of their shareholders or to a related_party o with respect to the larger transaction the shareholders of old parent immediately prior to the prior transaction have received in deemed exchange for their stock of old parent stock of new parent equal in the aggregate to a number of shares having a value as of the date of the exchange of at least percent of the value of all of the formerly outstanding_stock of old parent as of the same date p there is no acquisition_indebtedness beyond the liabilities assumed described in representations i and j above q the adjusted_basis and the fair_market_value of the assets to be transferred by the transferors to the transferees will in each instance be equal to or exceed the sum of the liabilities to be assumed by the transferees plus any liabilities to which te transferred assets are subject r the liabilities of the transferors to be assumed by the transferees were incurred as described in representations i and j above s there is no indebtedness between the transferees and the transferors and there will be no indebtedness created in favor of the transferors as a result of the transaction t no services will be transferred in exchange for stock u no indebtedness will be created in favor of any transferor by any transferee v both immediately before and immediately_after_the_transfer from new parent to old parent there was only a single class of old parent stock outstanding this was common_stock of which new parent owned both immediately before and immediately_after_the_transfer from new parent to old parent percent of the outstanding shares there are no shareholders owning any other common shares of old parent and no other classes of old parent stock outstanding w both immediately before and immediately_after_the_transfer from old parent plr-114903-99 to transferee there was only a single class of transferee stock outstanding this was common_stock of which old parent owned both immediately before and immediately_after_the_transfer from old parent to transferee percent of the outstanding shares there are no shareholders owning any other common shares of transferee and no other classes of transferee stock outstanding x the transfers will occur under a plan agreed upon before the transaction in which the rights of the parties are defined y no stock will be placed in escrow issued later under a contingent stock arrangement or issued by the transferees in the near future including by public offering z no rights warrants or subscriptions of the transferees are outstanding or will be issued or offered aa new parent has only customary employee stock_options outstanding old parent has no options or warrants outstanding bb there is no plan or intention on the part of either old parent or transferee to redeem or reacquire any stock or indebtedness cc taking into account any issuance of additional shares of transferee stock any issuance of stock for services the exercise of any transferee stock_rights warrants or subscriptions a public offering of transferee stock and the sale exchange transfer by gift or other_disposition of any of the stock of the transferees to be received in the exchange the transferors will be in control of their respective transferees within the meaning of sec_368 dd the business reasons for the transfers to old parent and to transferee are to simplify corporate operations and structure ee transferee will remain in existence and retain and use the property transferred to it in a trade_or_business old parent will remain in existence and retain and use the property transferred to it in a trade_or_business except for the property transferred to transferee described in step v above ff there is no plan or intention by either old parent or transferee to dispose_of other than in the ordinary course of business the transferred property other than to transfer the property to a wholly-owned subsidiary as set forth above property transferred to the wholly-owned subsidiary will be held by the subsidiary and there is no plan or intention for that subsidiary to dispose_of the property other than in the ordinary course of business plr-114903-99 gg there are no loans sales exchanges or other transactions between transferors and transferees other than recurring arm’s length sales purchases etc in the normal course of business that will occur or are contemplated whether or not considered as related to or in connection with the exchange in the proposed transaction hh each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction ii neither old parent nor transferee will be an investment_company within the meaning of sec_351 and sec_1_351-1 of the income_tax regulations jj neither transferee intends to make the election under sec_1362 to be taxed as a small_business_corporation as defined in sec_1361 kk neither transferor is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor ll neither transferee will be a personal_service_corporation within the meaning of sec_269a mm fsub an llc organized under the laws of country n included as one of the y group subsidiaries is treated as a corporation for u s federal_income_tax purposes based solely on the information and representations submitted we rule as follows no gain_or_loss will be recognized by new parent upon the transfer of property to old parent in constructive exchange for old parent stock as described above sec_351 rev_rul 1977_2_cb_110 the basis of the old parent stock in the hands of new parent will be increased by an amount equal to the basis of the property transferred by new parent to old parent sec_358 no gain_or_loss will be recognized by old parent upon the receipt of property in constructive exchange for old parent stock sec_1032 old parent’s basis in the property received will be the same as the basis of such property in the hands of new parent immediately prior to the transaction sec_362 plr-114903-99 the holding_period of the new parent property received by old parent will include the period during which such property was held by new parent sec_1223 no gain_or_loss will be recognized by old parent upon the transfer of property to transferee in constructive exchange for transferee stock as described above sec_351 rev_rul 1977_2_cb_110 the basis of the transferee stock in the hands of old parent will be increased by an amount equal to the basis of the property transferred by old parent to transferee sec_358 no gain_or_loss will be recognized by transferee upon the receipt of property in constructive exchange for transferee stock sec_1032 transferee’s basis in the property received will be the same as the basis of such property in the hands of old parent immediately prior to the transaction sec_362 the holding_period of the old parent property received by transferee will include the period during which such property was held by old parent sec_1223 provided that the statutory merger of merger sub with and into old parent otherwise qualifies as a reorganization under sec_368 and sec_368 the subsequent transfers of the acquired stock and the acquired assets by new parent to old parent and by old parent to transferee as described above will not prevent the statutory merger from qualifying as a reorganization under sec_368 and a e provided that the transfer by transferor to new parent described above when combined with the reorganization under sec_368 and a e qualified as a tax-free_exchange under sec_351 then the subsequent transfers of the acquired stock and the acquired assets by new parent to old parent and by old parent to transferee as described above will not prevent the earlier transfers from qualifying under sec_351 a determination of whether the merger of merger sub with and into old parent otherwise qualifies as a reorganization under sec_368 and a e will be made by the district director’s office upon audit of the federal_income_tax returns of the taxpayers no opinion is expressed about the tax treatment of the above transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular no opinion is expressed under sec_368 or a e in addition no opinion is expressed as to the qualification plr-114903-99 of the prior transaction under sec_351 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the taxpayer’s federal_income_tax return for all years affected in accordance with a power_of_attorney currently on file with this office a copy of this ruling is being sent to the taxpayer’s authorized representative sincerely assistant chief_counsel corporate by lewis k brickates assistant to chief branch
